Citation Nr: 1139687	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  09-50 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, type II, with peripheral vascular disease of the lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from November 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran requested a hearing before the Board in a December 2009 substantive appeal.  A hearing was scheduled for June 9, 2011, at the RO in Nashville.  Prior to the hearing, the Veteran notified VA that he wished to cancel the hearing.  Under these circumstances, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the Board has been withdrawn.  38 C.F.R. § 20.704(e) (2011). 


FINDING OF FACT

In June 2011, prior to the issuance of a final decision by the Board, the Veteran expressed his desire to withdraw his appeal.


CONCLUSION OF LAW

The Veteran's appeal has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. § 20.204(a) (2011).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

In June 2011, the Veteran submitted a statement wherein he requested that his appeal of the diabetes mellitus rating be withdrawn.  Thus, there is effectively no longer any remaining allegation of error of fact or law concerning the issue of entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, type II, with peripheral vascular disease of the lower extremities.  See 38 U.S.C.A. § 7105(d)(5) (West 2002).  Accordingly, the Board will dismiss the appeal.


ORDER

The appeal is dismissed.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


